FILED
                             NOT FOR PUBLICATION                            MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SELVIN VILLEDA MONROY, a.k.a.                    No. 09-73356
Selvin Armando Villeda-Monroy,
                                                 Agency No. A099-529-282
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Selvin Villeda Monroy, native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Afriyie v. Holder, 613 F.3d 924,

931 (9th Cir. 2010). We grant the petition for review, and we remand.

      The agency denied relief on the sole basis that Villeda Monroy failed to

show the government was unwilling or unable to protect him. Substantial evidence

does not support this finding in light of Villeda Monroy’s testimony regarding the

murder of his grandparents, the murder of his father and the subsequent attack on

Villeda Monroy by the same individuals. See id. at 931-32. Accordingly, we

remand for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                    09-73356